Citation Nr: 9921929	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  95-22 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
paralysis of the left vocal cord and decreased mobility of 
the tongue with slurred speech due to nerve damage, claimed 
as a result of Department of Veterans Affairs medical 
treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from November 1951 to 
November 1953 and from July 1955 to October 1973.

The instant appeal arose from a May 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida, which denied a claim for 
compensation under 38 U.S.C.A. § 1151 (formerly § 351) for 
disability of the vocal chords and dysphagia.  This case was 
remanded by the Board of Veterans' Appeals (Board) in June 
1997 for further development.


FINDINGS OF FACT

1.  The veteran underwent a tracheostomy at the Lake City, 
Florida, VA Medical Center (MC) in January 1984, and on 
January 31, 1984 underwent further surgery with incisions in 
the neck to biopsy and remove a retropharyngeal hematoma at 
the Gainesville, Florida, VAMC.

2.  Following the 1984 surgery, the appellant was noted to 
have developed left true vocal cord paralysis and severe 
lower motor neuron damage on the tongue, manifested by 
occasional aspiration and by difficulty swallowing and 
speaking.

3.  The nerve and vocal cord damage was not related to the 
1984 surgery, but was most likely related to the veteran's 
retropharyngeal hematoma of unknown etiology.


CONCLUSION OF LAW

Decreased mobility of the tongue due to nerve damage, causing 
slurred speech and difficulty swallowing, and left true vocal 
cord paralysis were not shown to be the result of VA medical 
treatment within the meaning of applicable law and 
regulations.  38 U.S.C.A. § 1151 (West Supp. 1999); 
38 U.S.C.A. §§ 1151, 5107(a) (West 1991); Additional 
Disability or Death due to Hospital Care, Medical or Surgical 
Treatment, Examination, or Training and Rehabilitation 
Services, 63 Fed. Reg. 45,004-45,007 (1998) (to be codified 
at 38 C.F.R. §§ 3.358, 3.361-3.363, 3.800); 38 C.F.R. 
§ 3.358(a), (c)(1),(2) & (3) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in substance, that he should receive 
compensation benefits for injuries he received as a result of 
surgery that was performed at a VA facility in January 1984.  
He asserts that while undergoing a tracheotomy on January 28, 
1984, his sustained an injury resulting in his present speech 
and swallowing impairment.

After reviewing the evidence on file the Board concludes that 
the appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107.  That is, the claim presented is not 
inherently implausible.  A May 1988 statement written by T. 
Camp, M.D., links the veteran's current speech and swallowing 
problems to his VA treatment in 1984.  The credibility of the 
appellant's evidentiary assertions is presumed for making 
this determination.

VA has a duty to assist the appellant to develop facts in 
support of well-grounded claims.  38 U.S.C.A. § 5107(a) (West 
1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  All 
necessary development was performed.  This case was remanded 
for further development, and the veteran underwent several VA 
examinations.  In addition, all available VA records have 
been obtained.  He has not asserted that there are any 
missing, relevant records.  For these reasons, the Board 
finds that VA's duty to assist the appellant, 38 U.S.C.A. 
§ 5107(a) (West 1991), has been discharged.  Furthermore, the 
undersigned finds that this case has been adequately 
developed for appellate purposes.  A disposition on the 
merits is now in order.

A review of the record shows that the veteran was treated for 
a cold in December 1983 at a VA outpatient clinic.  In mid-
January 1984 the veteran complained of left neck pain.  He 
was treated with Ampicillin, and follow-up visits to the 
clinic showed that the pain was improving.  On January 28, 
1984, the appellant was rushed to the Lake City VAMC with 
complaints of difficulty breathing due to swelling of his 
throat.  In the emergency room he developed respiratory 
arrest, and a tracheotomy was performed.  The veteran has 
reported that he overheard the physician who performed the 
tracheotomy say that he did not know how to perform that 
procedure.

The veteran was hospitalized from January 30, 1984, to March 
29, 1984, at the Gainesville VAMC.  A massively swollen neck 
and lower face was noted and a computer tomography (CT) scan 
revealed a large, soft tissue mass in the oral hypopharynx.  
On January 31, 1984, further surgery was performed with 
incisions in the neck to biopsy and remove a large 
retropharyngeal hematoma.  The surgeon described the hematoma 
as "old."  In late February 1984, the veteran's airway was 
plugged and he was able to breathe normally.  However, it was 
noted that his left true vocal cord was paralyzed.  Further 
evaluation revealed that the veteran had difficulty speaking 
and swallowing.

In March 1984, diagnostic testing was performed in an attempt 
to identify the cause of the veteran's problems.  CTs of the 
neck and posterior fossa did not reveal any abnormalities 
that would explain the veteran's symptoms.  Electrodiagnostic 
testing revealed evidence of severe lower motor neuron damage 
on the tongue which was limited to cranial nerve XII 
distribution.  A neurology consultation suggested that the 
neurological problems were secondary to a compressive 
neuropathy due to a retropharyngeal hematoma.  A March 1984 
report by two speech pathologists revealed that the veteran 
had hoarse voice quality and poor intelligibility secondary 
to lingual paresis and dysphagia.  Speech therapy was 
initiated.

VA speech pathology and outpatient treatment records from 
March to July 1984 showed that the patient's intelligibility 
and lingual musculature strength had improved.  A June 1984 
record noted that his bilateral twelfth cranial nerve 
paralysis was secondary to the retropharyngeal hematoma and a 
"high slash trach."

A May 1988 written statement from a private physician, Dr. 
Camp, opined that "the veteran had inadequate treatment and 
follow-up for the upper respiratory infection in December 
1983 and early January 1984 at the Lake City VAMC."  Dr. 
Camp also indicated that, judging from the veteran's scars, 
the tracheotomy was performed "in the cricothyroid cartilage 
which is not the site of choice as the safest location."  
Dr. Camp believed the tracheotomy was performed in such a way 
as to be "an error of judgment and or technique."  He also 
found it "unbelievable" that no direct cause of the 
hematoma was discovered.  Dr. Camp concluded that "at least 
an accident occurred during surgery and that several cranial 
nerves were permanently damaged, including the recurrent 
laryngeal."  He believed that the "damage was a result of 
an inadequately performed tracheotomy originally and multiple 
surgical intervention in an attempt to find the cause of the 
hematoma."

The veteran underwent two VA examinations in September 1995.  
He complained of speech problems, dysphagia, and questionable 
aspiration symptoms.  The VA cranial nerve examination 
related the decreased mobility of the tongue to "bilateral 
hypoglossal nerve injury, although it may be more related to 
muscular injury from the previous retropharyngeal hematoma."  
The examiner believed the veteran's disorder would be best 
evaluated by an ear, nose, and throat examination.

The VA mouth and throat examination revealed a sluggish left 
true vocal cord.  There was decreased sensation in the 
hypopharyngeal region.  Cranial nerve examination confirmed 
poor movement of the tongue to the right and left, inability 
to touch the palate with the tongue, and limited ability to 
protrude the tongue past the incisors.  The assessment was 
compression neuropathy of cranial nerves IX and XII 
bilaterally and of X on the left.  The speech problems were 
attributed to the cranial nerve XII deficits.

Following the Board's June 1997 remand, further development 
was performed.  VA treatment records from January 1984 
through April 1997 were associated with the claims folder, 
including detailed treatment records from the veteran's 
period of hospitalization at the Lake City and Gainesville 
VAMCs from January to March 1984.

In October 1997 the veteran underwent a VA mouth, lips, and 
tongue examination.  The examiner noted the veteran's 
problems with mastication and vocalization and characterized 
the veteran's treatment in 1984 as a cricothyrotomy followed 
by a tracheotomy.  The sluggish left true vocal cord was 
noted, and the examiner stated that there was good 
compensation by the right true vocal cord.  The tongue was 
noted to be able to extend and move left and right but was 
unable to elevate to the palate.  The examiner assessed 
dysphagia and dysphonia secondary to inability to elevate the 
tongue.  Speech therapy was suggested, and he was not 
believed to be at risk for aspiration.

In February 1999 the veteran underwent a VA nose, sinus, 
larynx, and pharynx examination.  The examiner had reviewed 
the record.  The January 28, 1984, procedure was described as 
a thyrohyoidotomy with placement of an airway, and the 
January 31, 1984, surgery was described as a tracheotomy with 
drainage of the retropharyngeal mass.  The examiner noted the 
veteran's current problems with speech, mastication, and 
aspiration.  The neck showed evidence of a scar between the 
thyroid cartilage and hyoid bone as well as another scar 
lower on the neck in the area of the previous tracheotomy 
site.  Left true vocal cord paralysis was revealed on 
laryngoscopy "with complete closure on phonation due to 
compensation by the right cord."  Significant difficulty 
with speech and swallowing was attributed to limited mobility 
of the soft palate and tongue.

As regards an opinion as to the cause of the limited mobility 
of the soft palate and tongue, the examiner stated:

It is difficult to determine what degree 
of these problems is due to what portion 
of the patient's history, however, the 
prior operative note from the tracheotomy 
was reviewed, as was the drainage of the 
retropharyngeal abscess.  The surgeon did 
not appear to be in the location that 
would have caused damage to cranial nerve 
IX, X, or XII in doing the tracheotomy.  
It is more likely that the hematoma 
caused pressure on these nerves and 
therefore, caused a secondary neuropathy.  
The fact that the hematoma was present 
for at least three days would indicate 
that some degree of pressure necrosis of 
the nerves could occur.

As far as the paralysis of the left 
recurrent laryngeal nerve, this could 
have been damaged either by pressure 
again from the retropharyngeal hematoma 
or it could be damaged by tracheotomy.  
The likelihood of damage of a vocal cord 
from tracheotomy is extremely low and the 
operative report indicated no abnormal 
techniques.  Therefore, it seems more 
likely that this was damaged from the 
hematoma itself.

It is clear that these problems 
significantly affect this patient's life 
due to the fact that he has had to change 
his entire diet and also has much 
difficulty with speech.  This 
investigator, however, feels that it is 
likely that the problems are most related 
to the patient's history of a 
retropharyngeal hematoma and subsequent 
pressure on the cranial nerves. 

The veteran seeks disability compensation for dysphagia, 
dysphonia, and left true vocal cord paralysis under the 
provisions of Section 1151 of Title 38, United States Code, 
which provides that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994): "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."  In sum, the Supreme Court found that the 
statutory language of 38 U.S.C.A. § 1151 simply requires a 
causal connection between VA medical treatment and additional 
disability but that not every additional disability is 
compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provided that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provided that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) provided 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under that version of 38 C.F.R. § 3.358(c)(3), compensation 
was precluded where the claimed disability (1) was not 
causally related to VA hospitalization or medical or surgical 
treatment, or (2) was merely coincidental with the VA 
hospitalization or medical or surgical treatment, or (3) was 
the continuance or natural progress of diseases or injuries 
for which VA hospitalization or medical or surgical treatment 
was authorized, or (4) was the certain or near certain result 
of the VA hospitalization or medical or surgical treatment.

However, effective October 1, 1997, § 1151, was amended by 
Congress.  See section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the Supreme Court's 
decision in the Gardner case.  As applicable here, recently 
Public Law 104-204, Title IV, § 422(a), (c), Sept. 26, 1996, 
110 Stat. 2926, 2927 was enacted which reinstates the element 
of "carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of [VA] in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable."  On 
August 24, 1998, amended VA regulations were published to 
conform with the October 1997 amendments to 38 U.S.C.A. 
§ 1151.  See Additional Disability or Death due to Hospital 
Care, Medical or Surgical Treatment, Examination, or Training 
and Rehabilitation Services, 63 Fed. Reg. 45,004-45,007 
(1998) (to be codified at 38 C.F.R. §§ 3.358, 3.361-3.363, 
3.800).

However, VAOGCPREC 40-97 in December 1997 concluded that all 
claims for benefits under 38 U.S.C. § 1151, which governs 
benefits for persons disabled by treatment or vocational 
rehabilitation, filed before October 1, 1997, must be 
adjudicated under the provisions of section 1151 as they 
existed prior to that date.  The Board is bound by precedent 
opinions of the VA General Counsel.  38 U.S.C.A. § 7104(c) 
(West 1991); 38 C.F.R. §§ 2.6(e)(9), 14.507(b), 19.5 (1998).  
Here, the claim was filed prior to October 1, 1997, and, 
thus, the claim must be adjudicated under the old 
interpretation of 38 U.S.C. § 1151 which provided that fault 
or negligence was not required.  See also Additional 
Disability or Death due to Hospital Care, Medical or Surgical 
Treatment, Examination, or Training and Rehabilitation 
Services, 63 Fed. Reg. 45,006 (1998) (to be codified at 
38 C.F.R. § 3.358).

After a careful review of the evidence of record, in 
conjunction with the applicable laws and regulations, it is 
found that entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 1991) is not warranted.  While there is one 
medical opinion, Dr. Camp's 1988 letter, which opines that 
the veteran's problems with speech and swallowing are related 
to the VA treatment, including two surgical procedures in 
January 1984, the preponderance of the evidence is against 
the veteran's claim.

The evidence against the veteran's claim outweighs the 
solitary medical opinion in the veteran's favor.  The Board 
notes that numerous VA opinions have attributed the veteran's 
difficulties with speech and swallowing to the 
retropharyngeal hematoma of unknown origin, and not the VA 
treatment.  A VA neurological examination performed shortly 
after the January 1984 surgery attributed the veteran's 
speech and swallowing problems to compression neuropathy 
caused by the retropharyngeal hematoma.  The March 1984 
neurology report stated that further work-up was not 
necessary as the "etiology seems clear."  In addition, the 
September 1995 VA cranial nerves examiner found that the 
cause of the decreased mobility of the veteran's tongue was 
"more related to muscular injury from the previous 
retropharyngeal hematoma."

Finally, the Board gives significant weight to the medical 
opinion provided in the February 1999 VA examination report.  
The Board finds the February 1999 examination to be so 
probative because, unlike the other medical opinions of 
record, the examiner provided the opinion following a review 
of the January 1984 medical records and clearly linked the 
opinions provided to the evidence in the medical record.  The 
February 1999 examiner found the most likely etiology of the 
veteran's speech and swallowing problems to be the 
retropharyngeal hematoma and not the VA treatment provided in 
1984.  The opinion stated that the surgical record did not 
support the veteran's contentions as "[t]he surgeon did not 
appear to be in the location that would have caused damage to 
cranial nerve IX, X, or XII in doing the tracheotomy" and as 
"[t]he likelihood of damage of a vocal cord from tracheotomy 
is extremely low and the operative report indicated no 
abnormal techniques."  The opinion that the retropharyngeal 
hematoma caused the veteran's disability was supported by the 
fact that the hematoma was present for at least several days 
which indicated to the examiner "that some degree of 
pressure necrosis of the nerves could occur."

Hence, it is found that the preponderance of the evidence is 
against the veteran's claim for compensation for difficulty 
with speech and swallowing due to damage to the nerves 
pursuant to 38 U.S.C.A. § 1151 (West 1991).


ORDER

A claim for entitlement to compensation under 38 U.S.C.A. 
§ 1151 for difficulty with speech and swallowing due to 
damage to cranial nerves, claimed as a result of Department 
of Veterans Affairs medical treatment, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

